 
 
Exhibit 10.54               


PG&E Corporation and Pacific Gas and Electric Company
Executive Incentive Compensation Recoupment Policy
Effective February 17, 2010
 
The PG&E Corporation Executive Incentive Compensation Recoupment Policy (Policy)
applies if either PG&E Corporation or Pacific Gas and Electric Company (each a
Company) restates financial statements that were filed with the Securities and
Exchange Commission (SEC) within the three years preceding the restatement.
 
Under the proposed Policy, if either Company restates its financial statements
with respect to any fiscal year within the three-year period preceding the
filing of the restatement (a Restatement Year), the PG&E Corporation
Compensation Committee (Compensation Committee) and, if applicable, the Board of
Directors of that Company may, in good faith exercise of their reasonable
discretion and to the extent permitted by law, seek recoupment of
performance-based short-term and long-term incentive compensation previously
provided with respect to a Restatement Year to any individual who served as a
Section 16 Officer 1 of that Company during that Restatement Year.
 
The Compensation Committee and, if applicable, each Company’s Board may exercise
their discretion to recoup performance-based incentive compensation that:
 
·  
was previously provided with respect to a Restatement Year to any individual who
was a Section 16 Officer of PG&E Corporation or Pacific Gas and Electric Company
during such a Restatement Year, and

 
·  
is no greater than the difference between the amount of performance-based
short-term and long-term incentive compensation previously provided to such
Section 16 Officer and the lower payment that would have been received by that
Section 16 Officer if the financial statements had originally been filed as
subsequently restated (with the Compensation Committee and, if applicable, the
Board, exercising discretion regarding whether to adjust the values to account
for the tax consequences to the Section 16 Officer) and

 
·  
was paid after the effective date of this Policy.

 
The Boards of Directors of each Company delegate the administration of the
Policy to the Compensation Committee, including authority to determine whether
or not to seek recoupment of compensation, except that decisions will be made by
each Board of Directors with respect to that particular Company’s Chief
Executive Officer.2
 



--------------------------------------------------------------------------------

 
1
“Section 16 Officer” includes an “officer” of either Company who is subject to
the reporting and short swing profit liability provisions of Section 16 of the
Securities Exchange Act of 1934, as amended.

 
2
The Board of Directors shall make this determination with respect to the
Company’s President, in the event the chief executive officer position is not
occupied.


 
 

--------------------------------------------------------------------------------

 
